Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 1 of 15 Page ID #1683




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JAMES M. S., JR., 1                              )
                                                     )
           Plaintiff,                                )
                                                     )
    vs.                                              )    Case No. 3:20-cv-726-DWD
                                                     )
    COMMISSIONER OF SOCIAL                           )
    SECURITY,                                        )
                                                     )
           Defendant.                                )

                                  MEMORANDUM & ORDER

DUGAN, District Judge:

          In accordance with 42 U.S.C. § 405(g), Plaintiff seeks judicial review of the final

agency decision partially denying his application for Disability Insurance Benefits



                                         Procedural History

          Plaintiff applied for DIB on March 16, 2016, alleging a disability onset date of

December 30, 2015. After holding an evidentiary hearing, an Administrative Law Judge

                                                 ember 12, 2018. The Appeals Council denied

                                   on March 13, 2019. Plaintiff filed a complaint in this Court,

seeking judicial review of the agency decision. After the parties filed a joint motion for

remand, this Court remanded the case for further evaluation.

Soc. Sec., No. 19-cv-431-DGW, Doc. 21 (Sept. 30, 2019). On October 25, 2019, the Appeals




1

due to privacy concerns. See Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 2 of 15 Page ID #1684




Council remanded the case to the ALJ for further consideration in accordance with this

                              ded his alleged disability onset date to February 21, 2017.

After holding a second evidentiary hearing, the ALJ issued a partially favorable decision,

finding that Plaintiff was disabled as of April 24, 2020.

                               Applicable Legal Standards

       To qualify for DIB, a claimant must be disabled within the meaning of the

applicable statutes. Under the Social Security Act, a person is disabled if he has an



determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve



       To determine whether a claimant is disabled, the ALJ considers the following five

questions in order: (1) Is the claimant presently unemployed? (2) Does the claimant have

a severe impairment? (3) Does the impairment meet or medically equal one of a list of

specific impairments enumerated in the regulations? (4) Is the claimant unable to perform

his former occupation? and (5) Is the claimant unable to perform any other work? See 20

C.F.R. § 404.1520.

       An affirmative answer at either step 3 or step 5 leads to a finding that the claimant

is disabled. A negative answer at any step, other than at step 3, precludes a finding of

disability. The claimant bears the burden of

an inability to perform past work, the burden then shifts to the Commissioner to show




                                             2
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 3 of 15 Page ID #1685




national economy. Zurawski v. Halter, 245 F.3d 881, 886 (7th Cir. 2001).

       It is important to recognize that the sco

findings of the Commissioner of Social Security as to any fact, if supported by substantial

                                                  405(g). Accordingly, this Court is not tasked

with determining whether or not Plaintiff was, in fact, disabled at the relevant time, but

                                                  by substantial evidence and whether any

errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).

The Supreme Court defines su

reasonable mind might accept as ad                                          Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (internal citations omitted). And this Court must reverse is the



such an error is harmless. Adams v. Saul, 412 F. Supp. 3d 1024, 1027 (E.D. Wis. 2019) (citing

Prochaska v. Barnhart



record into consideration but does not reweigh evidence, resolve conflicts, decide

questions of credibility, or substitute its own judgment for that of the ALJ. Burmester v.

Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). However, while judicial review is deferential,

it is not abject; this Court does not act as a rubber stamp for the Commissioner. See Parker

v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010), and cases cited therein.

                                 The Decision of the ALJ

       The ALJ followed the five-step analytical framework described above. At step one,

he determined that Plaintiff had not engaged in substantial gainful activity since the

                                              3
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 4 of 15 Page ID #1686




amended alleged onset date of disability. At step two, the ALJ found that Plaintiff had

the following severe impairments: degenerative disc disease and obesity.

       At step three, the ALJ found that Plaintiff does not have any impairments or

combination of impairments that meet any of the listings. Before proceeding to step four,



sedentary work as defined in 20 C.F.R. §§ 404.1567(a) & 416.967(a) with the following

additional limitations:

       The claimant can:
              Occasionally lift a maximum of 10 pounds, but should not lift from
              floor to waist level;
              Frequently lift and/or carry less than 10 pounds, but should not lift
              from floor to waist level;
              Walk and/or stand for about 2 hours total out of an 8-hour workday
              for no more than one hour at a time;
              Sit for about 6 hours out of an 8-hour workday for no more than one
              hour at a time; and
              Push and/or pull to include operation of hand/or foot controls with
              the bilateral upper and lower extremities as restricted by the
              limitations on lifting and/or carrying subject to:
       Postural limitations of:
              Never climbing ladders, ropes, or scaffolds;
              Rare (defined as 0 to 20 percent of the workday) bending and
              twisting;
       Manipulative limitations of:
              No overhead work;
       And
       Environmental limitations of:
              Avoid concentrated exposure to hazards such as unprotected
              heights.

       At step four, the ALJ found that Plaintiff could not do his past relevant work as a

heavy equipment operator. At step five, the ALJ relied on the testimony of a vocational

                                         not disabled prior to April 24, 2020, because he


                                            4
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 5 of 15 Page ID #1687




was able to perform other jobs that exist in significant numbers in the national economy.

                                                   age category changed and that there were

no jobs existing in significant numbers in the national economy that he could perform

given his age, education, work experience, and RFC. Thus, the ALJ found Plaintiff to be

disabled as of April 24, 2020.

                                  The Evidentiary Record

       Plaintiff lives with his two children in Illinois. (Tr. 874) He injured his back in 2015

while working for a coal mining company. (Tr. 848) He also injured his tailbone in

February 2017. (Tr. 877) He receives injections and takes hydrocodone daily to manage

his pain, but he cannot afford the cost of a surgery. (Tr. 851) On an average day, he rates

his pain as a five or six out of ten without medication and a three or four out of ten when

                                                  ied that he does not do any housework or

yardwork. (Tr. 853) But he can drive if he takes breaks. (Tr. 879) He does not use any

assistive device or wheelchair. (Tr. 880) He reported that his doctor tells him to lift no

more than 10 pounds but that he feels pain even when lifting a gallon of milk. (Tr. 856)

       In May and September 2016, state agency medical consultants re

medical records and concluded that Plaintiff could occasionally lift 20 pounds and

frequently lift 10 pounds and could sit or stand for six hours in an eight-hour workday.

                                                   dical consultant reviewed the record and

concluded that Plaintiff could lift 50 pounds occasionally and 25 pounds frequently. (Tr.

932) The ALJ gave no weight to these opinions because he believed that they failed to

account for all of Plainti

                                              5
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 6 of 15 Page ID #1688




       Plaintiff was seen by Patrick Hammond, PA, at Regional Brain & Spine in May

                                                  L5-S1 and concluded that Plaintiff was

capable of light work involving lifting no more than 10 pounds, no repetitive bending,

stooping, twisting or overhead work and no riding in hauling vehicles. (Tr. 587) Nerve

conduction studies performed on Plaintiff in June 2016 were within normal limits, and

EMG found no evidence of electrical instability. (Tr. 600)

       In September 2016, Dr. Alex Garrido-Zambrano,                      y care physician,

completed an application for Plaintiff to receive a temporary parking placard for persons

with disabilities. He indicated that Plaintiff has chronic back pain and cannot walk more

than 200 feet without stopping to rest. (Tr. 630) During the visit when Dr. Garrido-

Zambrano completed the parking placard application, he also referred Plaintiff to a

physical medicine and rehabilitation doctor fo

(Tr. 742)

       In February 2017, Plaintiff was seen by Dr. Garrido-Zambrano after he fell and

injured his tailbone. (Tr. 754) The doctor ordered an x-ray and an MRI and prescribed

                                             2017, Plaintiff had a follow-up visit with Dr.

Garrido-Zambrano to review the MRI results. The MRI showed a disc fissure at L5-S1

with advanced degenerative disc disease, and Plaintiff complained that his pain

medication was not working. (Tr. 759) Dr. Garrido-Zambrano concluded in his

assessment that Plaintiff suffered an intervertebral disc rupture, back pain, and

hyperlipidemia. (Tr. 762) He referred Plaintiff to a neurosurgeon. (Tr. 762) On that visit,

Dr. Garrido-Zambrano wrote a letter indicating that he had seen Plaintiff in February and

                                            6
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 7 of 15 Page ID #1689




March that year, that Plaintiff should not work until June 21, 2017, and that Plaintiff

should not lift, push, pull, or perform any strenuous activity. (Tr. 633) He also extended

                                            ng that visit, Dr. Garrido-Zambrano filled out



                                             as including daily, persistent back pain and

numbness made worse by activity. (Tr. 1568) He also indicated that Plaintiff cannot do

physical work and is capable only of low stress jobs. (Tr. 1569)

       In April 2017, Dr. Richard Kube completed a report indicating that Plaintiff was

capable only of sedentary activity. (Tr. 647) Dr. Kube provided the same opinion

regarding Plaintiff in May and November 2017. (Tr. 694 & 722) The ALJ found that Dr.

                                              treatment evidence and therefore deserved

significant weight. (Tr. 827) In May and July 2017, Dr. Kube no




       In November 2017, Dr. James Coyle examined Plaintiff. Dr. Coyle noted that he

had no abnormalities with gait but had a postural shift to the left. (Tr. 691) Plaintiff

declined to toe walk, heel walk, or squat. (Tr. 691) His straight leg raise on the left

produced lower back pain. Dr. Coyle review

internal disc derangement, facet arthropathy, and a mild disc bulge. The findings were

similar to those of his March 2016 MRI. Dr.

reasonable and appropriate and would consist of lumbar decompression L5-S1 with

                               e noted that he did not believe the surgery was needed to

                                            7
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 8 of 15 Page ID #1690




                               2017 injury. He also concluded

findings referable to his disc herniation are subjective. He has no objective motor deficits

                                                               functional abilities, Dr. Coyle



He has declined to toe walk, heel walk, or squat . . . . At the present time, he is not capable



       In January 2018, Dr. Garrido-Zambrano wrot

application for DIB in which he opined that Plaintiff could no longer perform his past

work due to his disabilities and that he would have to be off task for at least twenty

percent of the time and miss at least three days per month due to his disabilities. (Tr. 660)

The ALJ gave this opinion little weight because he found that the medical documentation



severity of his limitations. For instance, Dr. Garrido-Zambrano noted that

pain began in December 2015, yet during a visit to a neurosurgeon in April 2017, he

reported that his pain had improved after the 2015 injury such that he no longer required

treatment before his second injury in April 2017. (Tr. 641)

       In February 2020, Dr. Garrido-Zambrano examined Plaintiff again and reported

normal findings on review of systems and ph



medicine and rehabilitation physician. (Tr. 1580)

                                          Analysis

       Plaintiff raises two arguments on appeal: (1) the ALJ erred by discounting a

                                              8
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 9 of 15 Page ID #1691




testimony regarding his pain.

       First, Plaintiff argues that the ALJ should have given controlling weight to the

opinion of Dr. Garrido-Zambrano, one of Plaint

filed his claim in 2016, his claim is subject to 20 C.F.R. § 404.1527, under which the

Commissioner is generally to give more weight to the opinion of treating physicians.

However, the regulations also provide that the ALJ may or may not give a treating

                                    ight depending on several factors, including the length

and nature of the treating relationship and the degree to which the opinion is supported

with evidence and explanation. 20 C.F.R. §



opinions. See Berger v. Astrue, 516 F.3d 539, 545 (7th Cir. 2008).



found that they were inconsistent with the medical evidence. Plaintiff argues that the ALJ

was wrong to discount two of Dr. Garrido-Zambr

he wrote in March 2017, Dr. Garrido-Zambrano opined that Plaintiff should not work

until June 21 and that he should not lift, push, pull, or perform any strenuous activity.

The ALJ gave no weight to the opinion because Dr. Garrido-Zambrano did not point to a

diagnosed medical impairment as the basis for the work-related restrictions. The ALJ

added that the letter was internally inconsistent because it asserts that Plaintiff should

not work but also offers specific work-related restrictions.

       The ALJ offered minimal, credible reasons for discounting Dr. Garrido-

                                              9
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 10 of 15 Page ID #1692




                                                                             ents that are not

                                                                                        Cooley

 v. Berryhill                                           As the ALJ observed, Dr. Garrido-

 Zambrano did not provide any clarification or justification for his conclusions in the letter

 itself. Plaintiff asserts that the letter is part of a multi-page exhibit that includes an MRI

 report that Dr. Garrido-Zambrano signed on the same day he wrote the letter and which

 documents advancing disc degeneration and an annular fissure. (Tr. 635) However, the



 Further, the ALJ articulated reasons for finding that the March 2017 letter either

 contradicts itself or does not rule out sedentary work. Because the ALJ articulated

 minimal, credible reasons for discounting Dr

 2017 letter, the Court will not second guess him.

        Plaintiff is correct that the ALJ erred in discounting another one of Dr. Garrido-

                                               with the statements Dr. Garrido-Zambrano

                                                ary parking placard, in which he indicated

 that Plaintiff had chronic back pain and could not walk further than 200 feet without

 stopping. The ALJ rejected that opinion based on his assumption that if Plaintiff had

 really been experiencing that level of pain, he would have presented with an assistive

 device or wheelchair when he was seen by Dr. Garrido-Zambrano at the time the doctor

 was completing the application. But the ALJ erred by discounting a medical opinion

 based on an assumption he made without reference to the medical evidence on record.

 See Moon v. Colvin                                             are required to rely on expert

                                              10
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 11 of 15 Page ID #1693




 opinions instead of determining the significance of particular medical findings

                        Blakes ex rel. Wolfe v. Barnhart

 ALJ seems to have succumbed to the temptation to play doctor when she concluded that

 a good prognosis for speech and language difficulties was in-consistent with a diagnosis

 of mental retardation because no expert                                                 Rohan v.

 Chater                                                    not succumb to the temptation to play

 doctor and make their own inde

          The ALJ bolstered his finding by referencing other parts of the medical record that

 indicated that Plaintiff denied gait instability, extremity weakness, and back pain, and

 that the doctor found only a moderate reduction in lumbar range of motion and

 tenderness in the lumbar region to palpation. (Tr. 825) However, the ALJ erred again by

 saying that these findings were made in September 2016, the same month that Dr.

 Garrido-Zambrano completed the application for the parking placard, when in fact the

 records were from an August 2016 visit. (Tr.




 to another specialist for treatmen                                   reasons, Plaintiff is correct

 that the ALJ erred in his handling of this piece of the medical evidence.

                                                       s error was harmless. The doctrine of

 harmless error applies to administrative decisions when the district court can predict



 decision is overwhelmingly supported by

                                                 11
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 12 of 15 Page ID #1694




                                           Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010).

 The ALJ thoroughly reviewed Dr. Garrido-Zam                             articulated reasons

 for rejecting each of them. See Berger

 articulate his or her justification for rejecting or accepting specific evidence of a



                                                    were in error, he consistently gave little

                                              und contrary opinions by other physicians to

 be more persuasive, including those of Dr. Kube, a treating specialist. Thus, the Court can

 say with great confidence that the ALJ would make the same ultimate finding on remand,

 even were he to correct this one error.



                          ements and opinions. The opinions of other medical providers

 who concluded that Plaintiff was capable of sedentary work before and after his second

 injury in 2017 provides substantial evidence

                           opinions. Specifically, medical records from Regional Brain &

 Spine in May 2016 indicated that Plaintiff could perform light work despite his injury to

 the L5-S1 disc. And Dr. Kube, a treating specialist, concluded that Plaintiff is capable of

 sedentary work during multiple examinations in 2017 following the second injury,

 despite the increasing annular tear in his L5-S1 disc. Further, the state agency consulting

 physicians all concluded that Plaintiff was capable of performing at light or medium

 levels of exertion. The fact that the ALJ gave these opinions no weight because they asked

                                                                               See Burmester

                                             12
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 13 of 15 Page ID #1695




 v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019).

        Plaintiff also argues that

 medical examination in November 2017. Plaintiff takes issue

                                                    herniation were subjective when Dr. Coyle

 had also noted significant objective evidence of prolapse, disc derangement, and annular




 that opinion went to the ultimate issue of di

                                                                            appears to be, the

 ALJ did not rely on it, as Plaintiff seems to think. Thus, the ALJ did not err in his handling



                                                      opinions and any error he committed in

 doing so was harmless.



 subjective complaints of pain. When evaluating subjective symptoms, the ALJ must

 consider whether the symptoms are consistent with the objective medical evidence. 20

 C.F.R. § 404.1529(a). Specifically, when evaluating the intensity and persistence of pain,

                                                    e evidence from [the] medical sources and



                                                      s testimony regarding the intensity and

                                                13
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 14 of 15 Page ID #1696




 persistence of his pain was not credible in light of the objective medical evidence. (Tr.

 821) As discussed above, there is substantial evidence from Plaint

 indicating that he is capable of sedentary work with the additional limitations contained

 in his RFC. Thus, the ALJ did not err by di

 extent and limiting effects of his pain.

        But Plaintiff argues specifically that the ALJ improperly assessed his abilities with

 respect to daily activities. In his most recent function report, Plaintiff reported that he

 watches TV and plays games on his phone for short periods of time. (Tr. 1190) The ALJ

 cited this information as evidence that Plaintiff did not have more than a mild limitation

 in his ability to maintain concentration, persistence, or pace. (Tr. 823) Plaintiff argues that

                                                    required the ALJ to ask Plaintiff questions

 to develop the record. Specifically, Plaintiff argues the ALJ should have enlisted his

 assistance to better understand any additional limitations Plaintiff may have in his

 activities of daily living or to further understand why he could only play games on his

 phone for short periods of time. (Doc. 19

                                    may

 representative in developing

 emphasis added) Not only do the instructions

 assistance in developing the record, they only address developing the record of evidence

                                                    rted activities of daily living. Further, the

 ALJ has no burden to ask Plaintiff about his reported activities of daily living. See

 McHenry v. Berryhill

                                               14
Case 3:20-cv-00726-DWD Document 28 Filed 08/10/21 Page 15 of 15 Page ID #1697




                                       Conclusion

       After careful review of the record as a whole, the Court is convinced that the ALJ

 committed only a harmless legal error, and that his findings are supported by substantial

 evidence. Accordingly, the final decision of the Commissioner of Social Security denying

                                                 AFFIRMED.

       The Clerk of Court is directed to enter judgment in favor of Defendant.

       SO ORDERED.

       Dated: August 10, 2021



                                                       ______________________________
                                                       DAVID W. DUGAN
                                                       United States District Judge




                                            15
